COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Linda Lamb, Relator

Appellate case number:      01-16-00962-CV

Trial court case number:    2015-33734

Trial court:                215th Judicial District Court of Harris County

       On December 8, 2016, relator, Linda Lamb, filed a petition for a writ of
mandamus seeking to vacate the respondent trial court’s June 24, 2016 order granting the
motion for a physical examination of the relator. With the petition, relator filed a sworn
record. See TEX. R. APP. P. 52.7(a)(1).


       The Court requests a response to the petition for writ of mandamus by the real
parties in interest, Reginald Ellis and C.A.R. Transport, Inc. See TEX. R. APP. P.
52.8(b)(1). The response, if any, shall be filed within 20 days from the date of this
order. See id. 2, 38.6(b), 52.4.


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court

Date: December 13, 2016